MacIntyre, J.
After a painstaking examination of the evidence in this case, we are satisfied that the evidence fails to show that the plaintiff was incapacitated to perform substantial!)' all of the usual and customary duties of his occupation, and therefore that he was totally disabled within the meaning of the law. It may be observed that when this case was formerly before this court (43 Ga. App. 840, 160 S. E. 533), the court, upon a state of facts substantially the same as is here presented, reached the conclusion that total disability was not shown. While the charge of the judge to the jury was subject to one of the criticisms made, the verdict was demanded by the evidence as a matter of law, and any alleged errors that may have been committed became immaterial. The judgment overruling the motion for a new trial will be affirmed. Futrelle v. Karsman, 41 Ga. App. 765 (154 S. E. 714).

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.